tcmemo_1996_367 united_states tax_court ferdinand decaprio and claire decaprio petitioners v commissioner of internal revenue respondent docket no filed date ferdinand decaprio pro_se kevin m flynn for petitioner claire decaprio tracy a murphy for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion under rule a that petitioner ferdinand all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue decaprio be held in default respondent's motion respondent determined the following deficiencies in and additions to petitioner ferdinand decaprio's federal_income_tax additions to tax section section section section section year deficiency b b a b b b dollar_figure dollar_figure -- -- dollar_figure big_number big_number -- -- big_number big_number big_number -- -- big_number big_number -- dollar_figure -- big_number percent of the interest due on the portion of the underpayment attributable to fraud respondent determined that the entire underpayment for each of the years at issue was due to fraud in respondent's motion respondent asks us to take account of certain concessions by respondent and to find the following deficiencies in and additions to petitioner's federal_income_tax additions to tax section section section section section year deficiency b b a b b b dollar_figure dollar_figure -- -- dollar_figure big_number big_number -- -- -0- big_number big_number -- -- big_number -0- -- -0- -0- -- -0- in the notice_of_deficiency notice issued to both ferdinand decaprio and claire decaprio respondent determined the same deficiencies in but not the same additions to claire decaprio's federal_income_tax that is to say while respondent determined deficiencies in petitioner claire decaprio's federal_income_tax for through in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively she determined additions to petitioner claire decaprio's federal_income_tax only under sec_6661 for each of those years in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner claire decaprio and respondent entered into and filed with the court a stipulation of settled issues disposing of all issues as to petitioner claire decaprio hereinafter all references to petitioner shall be to petitioner ferdinand decaprio percent of the interest due on dollar_figure dollar_figure and dollar_figure for and respectively petitioner resided in montvale new jersey at the time the petition was filed in the petition petitioner alleged inter alia that assessment of the deficiencies in and additions to tax for and is barred by the statute_of_limitations on date respondent filed an answer to the petition in which she denied all substantive allegations of fact and error and affirmatively alleged inter alia further answering the petition and as a defense to the assignment of error that the statute_of_limitations bars the assessment and collection of the deficiencies in income_tax and the additions to tax due from the petitioners for the taxable years the respondent alleges a the income_tax due from the petitioners for the years may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time under the provisions of sec_6501 because the peti- tioners filed false or fraudulent income_tax returns for said years with intent to evade tax as is more fully set forth by the facts alleged in paragraph below setting forth the details of the fraud which facts are relied upon by the respondent as a defense to any issue involving the statute_of_limitations further answering the petition and in sup- port of the determination that part of the underpayment_of_tax required to be shown on the petitioners' income petitioner also alleged inter alia that assessment of the deficiencies in and additions to tax for is barred by the statute_of_limitations however in light of the representations in respondent's motion that for there is no deficiency in income_tax due from or overpayment due to petitioner and there are no additions to tax due from petitioner under sec_6653 and b and we shall not address any allega- tions in any of the pleadings relating to tax returns for the taxable_year is due to fraud on the part of petitioner ferdinand decaprio the respondent affirmatively relies upon the doctrine_of collateral_estoppel estoppel by judgment and alleges a ferdinand decaprio one of the petition- ers herein is the same person who was the defendant in the criminal case of united_states of america v ferdinand decaprio southern district of new york docket no cr b the respondent herein is a party in privity with the united_states of america the prose- cuting party in the aforesaid criminal case in which petitioner ferdinand decaprio was the defendant c there was a waiver of indictment in the aforesaid criminal case which took place before magis- trate tyler d on date petitioner ferdinand decaprio appeared before judge gerard l goettel district_court judge southern district of new york and pled guilty under sec_7201 to evading income taxes in the taxable_year e among the questions asked by judge goettel during petitioner ferdinand decaprio's allocution was whether he willfully filed a false and fraudulent income_tax return for the taxable_year with intent to evade and defeat income_tax and whether he did in fact by such means understate a part of the income_tax due and owing by him to the united_states of america for said year petitioner answered in the affirmative to these questions g one of the issues in the instant case is whether the addition_to_tax imposed by sec_6653 should be imposed against petitioner ferdinand decaprio for the taxable_year h the issue in the instant case is the same as the issue which was presented in the aforesaid criminal case and determined adversely to petitioner ferdinand decaprio since the court accepted his guilty plea both the imposition of the addition_to_tax against the petitioner for the taxable_year under sec_6653 and the guilty plea for violation of sec_7201 are each dependent upon findings that the petitioner for the taxable_year did in fact file a false and fraudulent income_tax return and that by reason of such fraud there is for said year an under- payment of income_tax i the prior guilty plea by petitioner ferdinand decaprio is conclusive and binding on him and by reason thereof he is estopped in the instant case under the doctrine_of collateral_estoppel estoppel by judgment from denying herein that he willfully filed a false and fraudulent income_tax return for the taxable_year with intent to evade and defeat a part of the income_tax due and owing by him for said year and that due to such fraud there is for said year an underpayment_of_tax within the meaning of sec_6653 j by reason of such a guilty plea peti- tioner ferdinand decaprio is estopped in the instant case under the doctrine_of collateral_estoppel estoppel by judgment from denying that a part of the underpayment of income_tax for the taxable_year is due to fraud and that therefore he is liable for the addition_to_tax imposed by sec_6653 as deter- mined by respondent in the statutory notice of defi- ciency upon which notice the instant case is based further answering the petition and in sup- port of the determination that part of the underpay- ments of tax required to be shown on the petitioners' income_tax returns for the taxable years are due to fraud on the part of petitioner ferdinand decaprio the respondent alleges a on date petitioner ferdinand decaprio appeared before judge gerard l goettel district_court judge southern district of new york and pled guilty to evading income taxes in the taxable_year b on that same date petitioner ferdinand decaprio allocuted under penalty of perjury or false statement that during the taxable years through he was the owner of two businesses all conserva- tion inc and nationwise exterminating and deodoriz- ing inc which were engaged in pest control and extermination c on that same date petitioner ferdinand decaprio allocuted under penalty of perjury or false statement that during the taxable years through he received unreported cash income from the two businesses that he owned and that these cash receipts were unreported in the corporate books d on that same date petitioner ferdinand decaprio allocuted under penalty of perjury or false statement that the additional unreported income that he received was as follows dollar_figure during the taxable_year dollar_figure during the taxable_year dollar_figure during the taxable_year e on that same date petitioner ferdinand decaprio allocuted under penalty of perjury or false statement that he used the unreported cash income to pay for his personal expenses f on that same date petitioner ferdinand decaprio allocuted under penalty of perjury or false statement that he knew it was illegal to not report on his income_tax return the additional cash income listed in subparagraph d above g on that same date petitioner ferdinand decaprio allocuted under penalty of perjury or false statement that the medication he was using at that time did not affect his ability to think h p etitioner ferdinand decaprio's fraud- ulent omission of specific items of income on his income_tax returns filed for the taxable years is a part of a pattern of intent to evade taxes i petitioner ferdinand decaprio under- stated his taxable_income on his income_tax returns for the taxable years in the amounts of dollar_figure dollar_figure dollar_figure respec- tively j petitioner ferdinand decaprio under- stated his income_tax liabilities on his income_tax returns for the taxable years in the amounts of dollar_figure dollar_figure dollar_figure respectively k petitioner ferdinand decaprio fraudu- lently and with intent to evade tax omitted from his income_tax returns for the taxable years income in the amounts of dollar_figure dollar_figure dollar_figure respectively l a part of each deficiency in income_tax for the taxable years is due to fraud with intent to evade on date petitioner filed a reply to respondent's answer in that reply petitioner denied generally the detailed allegations contained in paragraphs and of the answer and made various allegations including that petitioners did not file false or fraudulent income_tax returns for or the assertion of the additions to tax under sec_6653 against petitioner is invalid under the double_jeopardy clause of the fifth_amendment to the u s constitution fifth_amendment petitioner did not have the requisite mental state to comprehend the meaning and import of the proceedings in united_states v ferdinand decaprio no cr s d n y criminal tax proceedings at the time of their occurrence or to enter a knowing and voluntary guilty plea in those proceedings and petitioners are not required to respond to this allega- tion because it states legal conclusions rather than allegations of fact petitioner alleged the following in the reply with respect to paragraph in the answer allege that as to petitioner ferdinand decaprio the assertion of the addition_to_tax imposed by sec_6653 is invalid under the double jeop- ardy clause of the fifth_amendment to the u s consti- tution a admit that the petitioner ferdinand decaprio appeared before judge goettel on date but deny that mr decaprio had the requisite mental state to enter a knowing and voluntary guilty plea b deny and allege that mr decaprio did not have the requisite mental state to comprehend the meaning and import of any questions posed or answers giving sic concerning these issues c deny and allege that mr decaprio did not have the requisite mental state to comprehend the meaning and import of the questions posed and answers provided concerning these issues d deny and allege that mr decaprio did not have the requisite mental state to comprehend the meaning and import of the questions posed and answers provided concerning these issues e deny and allege that mr decaprio did not have the requisite mental state to comprehend the meaning and import of the questions posed and answers provided concerning these issues f deny and allege that mr decaprio did not have the requisite mental state to comprehend the meaning and import of the questions posed and answers provided concerning these issues g deny and allege that mr decaprio did not have the requisite mental state to comprehend the meaning and import of the questions posed and answers provided concerning these issues h deny i deny j deny k deny l deny in respondent's motion respondent represents inter alia that around sometime after date and prior to date petitioner's then counsel john j tigue jr mr tigue held a conference with respondent's appeals officer assigned to this case and ultimately reached a basis of settle- ment and that that appeals officer prepared decision documents reflecting that settlement which he sent to mr tigue for review and execution on or about date on date respondent's counsel received a telephone call from mr tigue during which mr tigue indicated that petitioner would not execute the decision documents or proceed to trial and that mr tigue intended to file a motion to withdraw respondent's counsel advised mr tigue that respondent would file a motion to dismiss for lack of prosecution if petitioner failed to execute the decision documents and did not intend to proceed to trial on date respondent's counsel telephoned mr tigue who informed him that petitioner still refused to sign the decision documents and that mr tigue would file a motion to withdraw as counsel and on date respondent's counsel telephoned mr tigue and during that call mr tigue informed respondent's counsel that mr tigue had filed a motion to withdraw as counsel and respondent's counsel thereupon advised mr tigue of respondent's intent to file respondent's motion on date mr tigue filed a motion to withdraw as counsel pursuant to rule c mr tigue's motion to withdraw in support of that motion mr tigue represented inter alia that petitioner had advised him that petitioner does not intend to proceed to trial on june or on any other date and that petitioner has rejected the final proposed settlement offer from the respondent mr tigue's motion to withdraw was set for hearing on date at the court's trial session at new york new york trial session on date this case was called from the calendar at the trial session and mr tigue and kevin m flynn counsel for petitioner claire decaprio appeared but petitioner did not appear counsel for respondent also appeared and filed respon- dent's motion on the same date this case was recalled from the calendar at the trial session for hearing hearing on both mr tigue's motion to withdraw and respondent's motion petitioner appeared at that hearing as did mr tigue and counsel for respondent with respect to mr tigue's motion to withdraw and respon- dent's motion petitioner informed the court at the hearing that he did not intend to settle this case and that he did not intend to proceed to trial the court granted mr tigue's motion to withdraw and took respondent's motion under advisement petitioner has the burden_of_proof on all issues remaining in this case except the additions to tax for fraud rule a although petitioner alleged in the petition that assessment of the deficiencies in and additions to tax for and is barred by the statute_of_limitations petitioner has the burden which he has failed to satisfy of proving when the returns for those years were filed and when the period of limita- tions applicable to those years expired see 76_tc_818 more- over we find below that respondent has established fraud for continued and b respondent has the burden_of_proof with respect to those additions to tax which she must satisfy by clear_and_convincing evidence sec_7454 rule b in mr tigue's motion to withdraw mr tigue represented that petitioner had advised him that he did not intend to settle this case or to proceed to trial at the hearing on that motion and respondent's motion petitioner appeared and confirmed what mr tigue had represented in that motion when petitioner indi- cated that he did not intend to settle this case or to proceed to trial we find that by so indicating petitioner unequivocally informed the court that he will not contest any of the deficien- cies in or additions to tax that remain at issue such a statement by petitioner may be characterized as either an aban- donment of all issues remaining in this case or a failure other- continued each of the years and and consequently the statute_of_limitations for each of those years does not bar assessment of the deficiencies in and additions to tax that are due from petitioner for each of those years sec_6501 see 96_tc_858 affd 959_f2d_16 2d cir in the answer respondent alleged as an alternative to the additions to tax for fraud that petitioner is liable for the additions to tax for negligence under sec_6653 and for and and under sec_6653 and b for respondent had not made any such determinations in the notice since respondent raised the alternative additions to tax for negligence by affirmative allegations in the answer and did not determine them in the notice respondent bears the burden_of_proof as to those alternative additions to tax rule a respondent's motion does not specifically request a default decision as to the alternative additions to tax for negligence and we therefore consider them to have been abandoned by respon- dent see 91_tc_524 wise to proceed under rule a consequently even though petitioner initially denied fraud in the reply it is within our discretion under rule a to enter a default decision sustain- ing all deficiencies in and additions to tax remaining in this case including the additions to tax under sec_6653 for and without requiring respondent to prove fraud affirmatively 73_tc_736 it would be a waste of the court's time and resources to require affirmative proof of fraud in the present case where petitioner has unequivocally indicated that he will no longer contest inter alia the additions to tax under sec_6653 id pincite under the particular circumstances presented here we find that petitioner has not only failed to carry his burden_of_proof as to all issues remaining in this case on which he has the rule a provides in pertinent part that a party may be held in default if such party has failed to plead or otherwise proceed as provided by these rules we note that we find no merit in petitioner's allegation in the reply that the additions to tax for fraud are invalid under the double_jeopardy clause of the fifth_amendment the addition_to_tax for fraud is a civil and not a criminal provision that was enacted primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 it is well established that a conviction for tax_fraud under sec_7201 and the imposition of the addition_to_tax for fraud under sec_6653 do not place a taxpayer in double_jeopardy within the meaning of the fifth_amendment see helvering v mitchell supra pincite 83_f3d_779 6th cir 98_tc_165 burden_of_proof viz the deficiencies for and and the additions to tax under sec_6661 for and he also has defaulted within the meaning of rule a our finding of default here has the effect of deeming admitted all of respondent's allegations in the answer relating to inter alia the fraud issue we have examined those allega- tions and find them to be sufficient if taken to be true by petitioner's default to show the existence of fraud for each of the years and see 91_tc_1049 affd 926_f2d_1470 6th cir 79_tc_132 affd 703_f2d_1063 8th cir specifically we find that the answer details facts showing that petitioner did not report certain cash income he received during each of the years and and that petitioner knew it was illegal not to report such income we hold petitioner in default as to the deficiencies in and see supra note first paragraph we therefore need not address respondent's allegations in the answer in support of her position that petitioner is collaterally estopped from denying fraud for in particular the answer states inter alia that at the criminal tax proceedings petitioner allocuted under penalty of perjury or false statement that inter alia during and he received unreported cash income from two businesses that he owned that those cash receipts were not reported in the books of those businesses that he used the unreported income to pay his personal expenses and that he knew it was illegal not to report the unreported income in his income_tax returns additions under sec_6653 and sec_6661 to tax that remain in dispute for the years and accordingly respon- dent's motion will be granted to reflect the foregoing an appropriate order and decision will be entered
